DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kodama  (JP2015212117).
Regarding claim 1, Kodama (Fig 15) discloses a pneumatic tire comprising:
a plurality of protrusion portions extending along a tire side surface of a tire side portion longitudinally intersecting a tire circumferential direction or a tire radial direction and being provided at intervals in the tire circumferential direction (“outer convex portion” (9)),
each of the plurality of protrusion portions having an external contour that comprises a plurality of main external contour portions having different curvatures (Fig 15, [0043]),
and a connection portion connecting between the main external contour portions, the external contour projecting from the tire side surface in a cross-sectional shape along a longitudinal direction (Fig 15);
the external contour has the plurality of main external contour portions formed in a range from (Lx0.7) to (Lx0.9), and the connection portion formed in a range from (Lx0) to (Lx0.3) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction ([0076], Fig 15, noting that the connection portion is formed so that a part of the connection portion is within a range from Lx0 to Lx0.3 measuring from the radially outer end of the protrusion so that Lx0 is the radially outermost point on the protrusion);
a highest position of a projection height of each of the plurality of protrusion portions from the tire side surface is within the connection portion and the projection height at any point in each of the plurality of main external contour portions is less than the projection height in the connection portion (Fig 15); and
the connection portion is offset toward one end of each of the plurality of protrusion portions along the longitudinal direction (Fig 15).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP2015212117) in view of Hattori (JP2013159233).
Regarding claim 1, Kodama (Fig 15) discloses a pneumatic tire comprising:
a plurality of protrusion portions extending along a tire side surface of a tire side portion longitudinally intersecting a tire circumferential direction or a tire radial direction and being provided at intervals in the tire circumferential direction (“outer convex portion” (9)),
each of the plurality of protrusion portions having an external contour that comprises a plurality of main external contour portions having different curvatures (Fig 15, [0043]), 
and a connection portion connecting between the main external contour portions, the external contour projecting from the tire side surface in a cross-sectional shape along a longitudinal direction (Fig 15),
and that the center of the connection portion is disposed closer to a tire outer side than the tire side surface (Fig 15).
	While Kodama does not explicitly disclose that at least one of the plurality of main external contour portions with the connection portion interposed therebetween forming a curvature circle whose center is disposed closer to a tire outer side than the tire side surface, the curvature circle being dented toward a tire inner side, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so, as Hattori, which is within the tire art, teaches that a connection portion (“thin part” (120C)) between two sides of a protrusion (“outer/inner end” (121/122)) has a curvature shape closely resembling a circle (Fig 5) dented towards a tire inner side (Fig 5) for the benefit of avoiding shape molding defects ([0009]).
Regarding claim 2, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that the external contour is formed along a ridge line of each of the plurality of protrusion portions (Fig 15).
Regarding claim 3, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that the external contour is formed along a surface of each of the plurality of protrusion portions. (Fig 15).
Regarding claim 4, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that the external contour has the plurality of main external contour portions and the connection portion formed in a range excluding a range from each of ends in the longitudinal direction to (Lx0.05) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction (Fig 15, with the Lx0.05 starting from the longitudinal ends of “outer convex portions” (9)).
Regarding claim 5, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that the external contour has the plurality of main external contour portions formed in a range from (Lx0.7) to (Lx0.9), and the connection portion formed in a range from (Lx0) to (Lx0.3) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction ([0076], Fig 15).
Regarding claim 8, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for each of the plurality of protrusion portions has a highest position of a projection height from the tire side surface of 2 mm or higher and 10 mm or lower as Kodama teaches that the highest position of a projection height from the tire side surface of 0.1 mm or higher and 10 mm or lower ([0049], which includes the entirety of the range of 2mm or higher and 10 mm or lower) for the benefit of avoiding air stagnation ([0050]).
Regarding claim 9, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 1 mm/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 10, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 0.1 g/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 11, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that the plurality of protrusion portions are disposed at non-uniform intervals in the tire circumferential direction ([0054], Fig 13).
Regarding claim 12, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that a vehicle inner/outer side orientation when the pneumatic tire is mounted on a vehicle is designated, and the plurality of protrusion portions are formed on at least a tire side portion corresponding to an outer side of the vehicle ([0036]). Examiner notes that the recitation of an outer side of a vehicle has no impact on the structure of the tire itself, as the tire is capable of being mounted in either way. Hence the recitation of an outer side is considered as a matter of intended use.
Regarding claim 13, modified Kodama teaches all limitations of claim 3 as set forth above. Additionally, Kodama teaches that the external contour has the plurality of main external contour portions and the connection portion formed in a range excluding a range from each of ends in the longitudinal direction to (Lx0.05) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction (Fig 15, with the Lx0.05 starting from the longitudinal ends of “outer convex portions” (9)).
Regarding claim 14, modified Kodama teaches all limitations of claim 13 as set forth above. Additionally, Kodama teaches that the external contour has the plurality of main external contour portions formed in a range from (Lx0.7) to (Lx0.9), and the connection portion formed in a range from (Lx0) to (Lx0.3) with respect to a dimension L of each of the plurality of protrusion portions in the longitudinal direction ([0076], Fig 15).
Regarding claim 21, Kodama (Fig 15) discloses a pneumatic tire comprising:
a plurality of protrusion portions extending along a tire side surface of a tire side portion longitudinally intersecting a tire circumferential direction or a tire radial direction and being provided at intervals in the tire circumferential direction (“outer convex portion” (9)),
each of the plurality of protrusion portions having an external contour that comprises a plurality of main external contour portions having different curvatures (Fig 15, [0043]), 
and a connection portion connecting between the main external contour portions, the external contour projecting from the tire side surface in a cross-sectional shape along a longitudinal direction (Fig 15).
	While Kodama does not explicitly disclose the connection portion being formed in a concave shape so as to approach a tire inner side with respect to the tire side surface, it would have been obvious to one of ordinary skill prior to the earliest effective priority date to do so, as Hattori, which is within the tire art, teaches that a connection portion (“thin part” (120C)) between two sides of a protrusion (“outer/inner end” (121/122)) is concave so as to approach a tire inner side with respect to the tire side surface (Fig 5) for the benefit of avoiding shape molding defects ([0009]).

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama  (JP2015212117) and Hattori (JP2013159233) as evidenced by Engineering Tool Box (NPL).
Regarding claim 6, modified Kodama teaches all limitations of claim 1 as set forth above. Additionally, Kodama teaches that when the pneumatic tire is incorporated into a regular rim, inflated to a regular internal pressure, ground to a road surface that is a horizontal surface with a regular load, and rolling on the road surface ([0015]), in a case where a relative speed U between the tire side portion and the road surface is expressed by U m/s = V x r/Q, a Reynolds number Re is expressed by Re = U x Q/v wherein V is a primary flow velocity m/s opposite to a rolling direction of the pneumatic tire, r is a distance m from the road surface toward a rotation axis, Q is a distance m from the road surface to the rotation axis, and v is a kinematic viscosity of air m2/s, and the primary flow velocity V is 27.8 m/s, each of the plurality of protrusion portions is provided at a position where a range of the Reynolds number Re satisfies 2000 < Re < 4 x 10^5 ([0075], in that for the tire size used of 195/65R15, the sidewall height would be 0.127 m, and using a kinematic viscosity of air at 25oC (1.56*10-5 m2/s) (as evidenced by Engineering Tool Box), the range of r that satisfies the Reynold’s Number would be from .0011 to .2245 m, which would include all of the sidewall).
Regarding claim 7, modified Kodama teaches all limitations of claim 6 as set forth above. While Kodama does not explicitly teach that the total volume Vo of the plurality of protrusion portions satisfies a range of 1000 mm3 < Vo < 50000 mm3 in the range of the Reynolds number Re, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kodama teaches that the shape and number of protrusions on the tire sidewall can be modified ([0049]) for the benefit of avoiding air flow stagnation ([0050]).
In particular, the combination of width, height and number of protrusions ranges that are taught include combinations that would meet the claimed limitations. For instance, assuming that the protrusions are located above a tire maximum width position located in the middle of a 195/65R15 tire ([0075], Fig 2) for a protrusion length of 63.375 mm, a protrusion height of 1 mm (which is within the range specified in [0065]), a protrusion width of 0.5 mm (which is within the range specified in [0065]), the protrusion takes the shape of an arc between the two endpoints of the protrusion in the radial direction, the volume of the protrusion arc taking an approximately 2/3 amount of a volume of a rectangle with the width, length and height dimensions previously mentioned, and that there are 80 protrusions on the tie sidewall, then
                
                    (
                    1.0
                     
                    m
                    m
                    *
                    0.5
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    1690
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            
Another combination includes a protrusion height of 10 mm, a protrusion width of 1 mm, a protrusion length of 63.375 mm, and 80 protrusions
                
                    (
                    10
                     
                    m
                    m
                    *
                    1
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    33800
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            
Regarding claim 15, modified Kodama teaches all limitations of claim 14 as set forth above. Additionally, Kodama teaches that when the pneumatic tire is incorporated into a regular rim, inflated to a regular internal pressure, ground to a road surface that is a horizontal surface with a regular load, and rolling on the road surface ([0015]), in a case where a relative speed U between the tire side portion and the road surface is expressed by U m/s = V x r/Q, a Reynolds number Re is expressed by Re = U x Q/v wherein V is a primary flow velocity m/s opposite to a rolling direction of the pneumatic tire, r is a distance m from the road surface toward a rotation axis, Q is a distance m from the road surface to the rotation axis, and v is a kinematic viscosity of air m2/s, and the primary flow velocity V is 27.8 m/s, each of the plurality of protrusion portions is provided at a position where a range of the Reynolds number Re satisfies 2000 < Re < 4 x 10^5 ([0075], in that for the tire size used of 195/65R15, the sidewall height would be 0.127 m, and using a kinematic viscosity of air at 25oC (1.56*10-5 m2/s) (Engineering Tool Box), the range of r that satisfies the Reynold’s Number would be from .0011 to . 2245 m, which would include all of the sidewall).
Regarding claim 16, modified Kodama teaches all limitations of claim 15 as set forth above. While Kodama does not explicitly teach that the total volume Vo of the plurality of protrusion portions satisfies a range of 1000 mm3 < Vo < 50000 mm3 in the range of the Reynolds number Re, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Kodama teaches that the shape and number of protrusions on the tire sidewall can be modified ([0049]) for the benefit of avoiding air flow stagnation ([0050]).
In particular, the combination of width, height and number of protrusions ranges that are taught include combinations that would meet the claimed limitations. For instance, assuming that the protrusions are located above a tire maximum width position located in the middle of a 195/65R15 tire ([0075], Fig 2) for a protrusion length of 63.375 mm, a protrusion height of 1 mm (which is within the range specified in [0065]), a protrusion width of 0.5 mm (which is within the range specified in [0065]), the protrusion takes the shape of an arc between the two endpoints of the protrusion in the radial direction, the volume of the protrusion arc taking an approximately 2/3 amount of a volume of a rectangle with the width, length and height dimensions previously mentioned, and that there are 80 protrusions on the tie sidewall, then
                
                    (
                    1.0
                     
                    m
                    m
                    *
                    0.5
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    1690
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            
Another combination includes a protrusion height of 10 mm, a protrusion width of 1 mm, a protrusion length of 63.375 mm, and 80 protrusions
                
                    (
                    10
                     
                    m
                    m
                    *
                    1
                     
                    m
                    m
                    *
                    63.375
                     
                    m
                    m
                    )
                    *
                    (
                    2
                    /
                    3
                    )
                    *
                    80
                    =
                    33800
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                
            
Regarding claim 17, modified Kodama teaches all limitations of claim 16 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date for each of the plurality of protrusion portions has a highest position of a projection height from the tire side surface of 2 mm or higher and 10 mm or lower as Kodama teaches that the highest position of a projection height from the tire side surface of 0.1 mm or higher and 10 mm or lower ([0049], which includes the entirety of the range of 2mm or higher and 10 mm or lower) for the benefit of avoiding air stagnation ([0050]).
Regarding claim 18, modified Kodama teaches all limitations of claim 17 as set forth above. Additionally, Kodama teaches that a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 1 mm/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 19, modified Kodama teaches all limitations of claim 18 as set forth above. Additionally, Kodama teaches a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction is 0.1 g/deg or less (Fig 2, in that the protrusion is longitudinally aligned in the radial direction, resulting in a variation of 0mm/deg in the tire circumferential direction).
Regarding claim 20, modified Kodama teaches all limitations of claim 19 as set forth above. Additionally, Kodama teaches  that the plurality of protrusion portions are disposed at non-uniform intervals in the tire circumferential direction ([0054], Fig 13); a vehicle inner/outer side orientation when the pneumatic tire is mounted on a vehicle is designated, and the plurality of protrusion portions are formed on at least a tire side portion corresponding to an outer side of the vehicle ([0036]). Examiner notes that the recitation of an outer side of a vehicle has no impact on the structure of the tire itself, as the tire is capable of being mounted in either way. Hence the recitation of an outer side is considered as a matter of intended use.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP2015212117) and Hattori (JP2013159233) in view of Kodama 2 (WO2016181928, with US20180297418 as the English equivalent).
	Regarding claim 9, modified Kodama teaches all limitations of claim 1 as set forth above. Furthermore, Kodama teaches that the protrusions are longitudinally aligned in the radial direction (Fig 2), resulting in a variation in projection height of the protrusion portions in the tire circumferential direction to be less than 1mm/deg. Modified Kodama is considered to render obvious the limitation as set forth above; however, in the alternative, if modified Kodama’s disclosure is considered insufficient:
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction be 1 mm/deg or less, as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which a change in height would impact the mass of the protrusion and changes in mass include changes in the tire circumferential direction, to improve tire uniformity ([0009]).
Regarding claim 10, modified Kodama teaches all limitations of claim 1 as set forth above. Furthermore, Kodama teaches that the protrusions are longitudinally aligned in the radial direction (Fig 2), resulting in a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction to be less than 0.1 g/deg. Modified Kodama is considered to render obvious the limitation as set forth above; however, in the alternative, if modified Kodama’s disclosure is considered insufficient:
It would have been obvious to one of ordinary skill in the art to have a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction to be 0.1 g/deg or less, as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which would include changes in mass in the tire circumferential direction, to improve tire uniformity ([0009]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (JP2015212117) and Hattori (JP2013159233) as evidenced by Engineering Tool Box (NPL) in view of Kodama 2 (WO2016181928, with US20180297418 as the English equivalent).
	Regarding claim 18, modified Kodama teaches all limitations of claim 17 as set forth above. Furthermore, Kodama teaches that the protrusions are longitudinally aligned in the radial direction (Fig 2), resulting in a variation in projection height of the protrusion portions in the tire circumferential direction to be less than 1mm/deg. Kodama is considered to render obvious the limitation as set forth above; however, in the alternative, if Kodama’s disclosure is considered insufficient:
It would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to have a variation in projection height of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction be 1 mm/deg or less, as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which a change in height would impact the mass of the protrusion and changes in mass include changes in the tire circumferential direction, to improve tire uniformity ([0009]).
Regarding claim 19, modified Kodama teaches all limitations of claim 18 as set forth above. Additionally, it would have been obvious to one of ordinary skill in the art prior to the earliest effective filing date to have a variation in mass of each of the plurality of protrusion portions per 1 degree in the tire circumferential direction be 0.1 g/deg or less as Kodama 2 teaches that it is beneficial to avoid sudden changes in the mass of the protrusions, which would include changes in mass in the tire circumferential direction, to improve tire uniformity ([0009]).
Regarding claim 20, modified Kodama teaches all limitations of claim 19 as set forth above. Additionally, Kodama teaches  that the plurality of protrusion portions are disposed at non-uniform intervals in the tire circumferential direction ([0054], Fig 13); a vehicle inner/outer side orientation when the pneumatic tire is mounted on a vehicle is designated, and the plurality of protrusion portions are formed on at least a tire side portion corresponding to an outer side of the vehicle ([0036]). Examiner notes that the recitation of an outer side of a vehicle has no impact on the structure of the tire itself, as the tire is capable of being mounted in either way. Hence the recitation of an outer side is considered as a matter of intended use.

Response to Arguments
Applicant’s arguments with respect to claim 1 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 22, applicant argues that Kodama does not teach that the projection height everywhere outside the connection portion is less than the projection height of the connection portion. Examiner disagrees, noting that for the connection portion defined as the curved portion located between the two linear portions of the protrusion in Figure 15 of Kodama, the projection height from the surface of the tire is higher at the connecting portion compared to the two linear portions. Examiner notes that the current limitation does not require that the entirety of the connection portion is located in a range of Lx0 to Lx0.3, only that it is formed within the said range, meaning the connection portion must be at least partially present within the said range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurosawa (US20120073719) discloses a protector rib (9) wherein a connection portion (“maximum projecting portion” (14)) is located in the range of Lx0 to L0.3 with regards to a dimension L in the longitudinal direction. Inoue (US20100294412) discloses the use of rounded concave portions (“depressions” (112a)) on protrusions on the side of tires (“projection” (111)) for the benefit of reduced cracking and improved tire cooling ([0162]). Kodama 3 (US20180086156) discloses the use of circular concave portions (“recessed portion” (9F)) on protrusion on the side of tires (“protrusion portion” (9)) for the benefit of reducing tire rigidity/increasing ride comfort and reducing the mass of the tire ([0109]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/               Examiner, Art Unit 1749                                                                                                                                                                                         
/ROBERT C DYE/               Primary Examiner, Art Unit 1749